Tilson, Judge:
The appeals listed in schedule A, hereto attached and made a part hereof, involve the question of whether or not the so-called British purchase tax should be included as a part of the dutiable value of the merchandise. The record upon which these appeals have been submitted shows that the issues herein are the same in all material respects as were the issues involved in United States v. Pitcairn, C. A. D. 334, and the record therein has been admitted in evidence in this case.
Upon the established facts and following the authority cited, I find and hold the proper dutiable export values of the merchandise covered by these appeals to be the values found by the appraiser, less any additions made by the importers on entry to meet advances made by the appraiser in similar eases then pending on appeal. Judgment will be rendered accordingly.